Title: To George Washington from Timothy Pickering, 19 May 1778
From: Pickering, Timothy
To: Washington, George


                    
                        Sir,
                        War Office [York, Pa.] May 19. 1778.
                    
                    The inclosed copy of a letter from Thomas Smith Esqr. will inform you of the distressed condition of the frontiers of this state. The counties of Westmoreland & Northumberland are equally exposed with  Bedford. Other accounts correspond with that of Mr Smith, & shew that a general stroke is greatly to be apprehended; and that in addition to the barbarous savages, the disaffected inhabitants are a terror to their neighbours, and that some of them mingle with the Indians in committing these horrid cruelties.
                    To repel the incursions, of the Indians, & reduce the disaffected to obedience, nothing, in our opinion, will be effectual but a regular force, under the direction of good officers. The inhabitants appear, many of them, to be a wild ungovernable race, little less savage than their tawny neighbours; and by similar barbarities have in fact provoked them to revenge. But the innocent are now involved in one common calamity with the guilty, and all greatly disheartened. Yet, by the countenance of a few regular troops, they would recover spirit and resolution, & be instructed in & led to pursue, the necessary measures for the defence of their settlements.
                    It is with regret we ask for aid in this case from the main army. But we are convinced none other will be equal to the duty. An officer of established reputation for bravery and capacity, commanding a regular corps, who punctually obey his orders, will alone be able to inspire the people with confidence, and reduce them to such a degree of order & regularity as shall be necessary for their defence. Mr Smith has named the Butlers for this service. Either of them would save the frontier: But if we are not misinformed, Lieut. Colo. William Butler has been most conversant with the Indians, & their mode of fighting. We submit it therefore to your Excellency whether it will not be expedient to appoint him to this command. We conceive it will be absolutely necessary that his corps should amount to two hundred & fifty men, at least, & be composed of expert rifle-men; the officers to be such as Colo. Butler shall select, with your Excellency’s approbation, as best qualified for that kind of service.
                    Such a deduction from the army we hope will at this time be attended with no material inconvenience; especially as it has been considerably reinforced, and draughts are daily coming in. Six hundred from the state of New-York will probably be at camp by the time this letter arrives there.
                    Congress have in contemplation an expedition against Detroit, or at least into the Indian country, that they may strike at the root of the mischief. But should it be resolved on immediately, the necessary preparations cannot be completed till September; and until then, such a regular force as we have mentioned, on the frontiers, appears to us indispensible.
                    Should these measures for the present relief of the frontiers meet with your Excellency’s concurrence, they may be put in execution immediately,  agreeably to the power given by the inclosed resolve. But should you judge other means more proper, & equally expeditious for the relief of the frontiers, we beg your Excellency to determine upon them at once, without waiting for the opinion of the Board; as we fear a day’s delay may prove of very ill consequence. We have the honor to be, with great respect, your Excellency’s obedt servants
                    
                        Tim. Pickering junrBy order of the Board
                    
                